DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montgomery et al. (US PUB 2005/0165323), hereinafter Montgomery.
With respect to claim 1, Montgomery discloses a portable connector assembly for testing a product (See [54] in figure 2 of Montgomery) having a product connector (See [56] in paragraph [0085] of Montgomery), said portable connector assembly comprising: a receiver adapted to be worn by a user (See paragraph [0106] of Montgomery), said receiver housing control electronics (See paragraph [0018] in view of paragraph [0106] of Montgomery), and having a battery port (See paragraph [0028] of Montgomery); a battery removably securable in said battery port of said receiver (See paragraph [0016] in view of paragraph [0028] of Montgomery), said battery supplying power to said control electronics (See paragraph [0016] in view of paragraph [0028] of Montgomery); and an industrial connector (See [40] in figure 2 of Montgomery) electrically connected to said control electronics for electrically connecting said control electronics to the product connector such that said control electronics can test the product (See paragraph [0018] in view of paragraph [0027] of Montgomery).
With respect to claim 2, Montgomery discloses a portable connector assembly as set forth in claim 1 wherein said industrial connector includes a latch to selectively secure the product connector to said industrial connector (See paragraph [0056] of Montgomery).
With respect to claim 3, Montgomery discloses a portable connector assembly as set forth in claim 2 wherein said industrial connector includes a retractor to retract the product connector into said industrial connector after said latch secures the product connector (See paragraph [0054] of Montgomery).
With respect to claim 4, Montgomery discloses a portable connector assembly as set forth in claim 3 wherein said retractor includes a draw down actuator (See paragraph [0054] of Montgomery).
With respect to claim 5, Montgomery discloses a portable connector assembly as set forth in claim 4 wherein said latch includes a latch actuator to selectively activate said latch when the product connector is inserted into said industrial connector (See paragraph [0099] of Montgomery).
With respect to claim 6, Montgomery discloses a portable connector assembly as set forth in claim 1 wherein said receiver is securable to an article of clothing (See paragraph [0057] of Montgomery).
With respect to claim 7, Montgomery discloses a portable connector assembly as set forth in claim 6 wherein said article of clothing is a belt (See paragraph [0029] of Montgomery).
With respect to claim 8, Montgomery discloses a portable connector assembly as set forth in claim 5 wherein said industrial connector includes a fixture plate to electrically contact the product connector when the product connector is latched by said latch (See paragraphs [0056], [0059] and [0099] of Montgomery).
With respect to claim 9, Montgomery discloses a portable connector assembly as set forth in claim 8 including a circuit board disposed adjacent said fixture plate, said circuit board designed to route electrical circuits around and away from said retractor (See paragraph [0074] in view of paragraph [0089] of Montgomery).
With respect to claim 10, Montgomery discloses a portable connector assembly as set forth in claim 5 wherein said latch actuator pivots two latch arms in opposite directions (See paragraph [0059] of Montgomery).
With respect to claim 11, Montgomery discloses a portable connector assembly as set forth in claim 4 wherein said latch includes first and second latch actuators (See paragraph [0099] of Montgomery).
With respect to claim 12, Montgomery discloses a portable connector assembly as set forth in claim 11 including first and second latch arms pivoted by said first and second latch actuators, respectively (See paragraph [0059] in view of paragraph [0099] of Montgomery).
With respect to claim 13, Montgomery discloses a portable connector assembly comprising: a belt having a clasp for creating a closed loop (See paragraph [0029] of Montgomery); a receiver having a port (See paragraph [0028] in view of paragraph [0106] of Montgomery), said receiver including control electronics (See paragraph [0018] in view of paragraph [0106] of Montgomery); a battery removably securable in said port of said receiver (See paragraph [0016] in view of paragraph [0028] of Montgomery); and an industrial connector (See [40] in figure 2 of Montgomery) electrically connected to said receiver for electrically connecting said control electronics with a product connector (See paragraph [0018] in view of paragraph [0027] of Montgomery).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0078752 discloses tamper-alert and tamper-resistant band.
US PUB 2002/0074370 discloses an apparatus and method for using a wearable computer in testing and diagnostic applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858       
                                                                                                                                                                                  /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858